

114 HR 6395 IH: ROSIE Act
U.S. House of Representatives
2016-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6395IN THE HOUSE OF REPRESENTATIVESNovember 29, 2016Mr. Hudson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt the spouses of active duty members of the
			 Armed Forces from the determination of whether an employer is subject to
			 the employer health insurance mandate.
	
 1.Short titleThis Act may be cited as the Realizing Opportunity for Spouses in Employment Act or the ROSIE Act. 2.Exemption of spouses of active duty members of the Armed Forces from determinations under the employer health insurance mandate (a)In generalSection 4980H(c)(2)(F) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (F)Exemption for health coverage under TRICARE or the Veterans AdministrationSolely for purposes of determining whether an employer is an applicable large employer under this paragraph for any month, an individual shall not be taken into account as an employee for such month if—
 (i)such individual has medical coverage for such month under— (I)chapter 55 of title 10, United States Code, including coverage under the TRICARE program, or
 (II)a health care program under chapter 17 or 18 of title 38, United States Code, as determined by the Secretary of Veterans Affairs, in coordination with the Secretary of Health and Human Services and the Secretary, or
 (ii)such individual is the spouse of an individual who, at any time during such month, is on active duty in the Armed Forces of the United States..
 (b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment of this Act.
			